      Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 1 of 9



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                           No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                     UNITED STATES’ SUPPLEMENTAL
21             v.                                        TRIAL MEMORANDUM
                                                         REGARDING CRIMINAL
22                                                            FORFEITURE
     Michael Lacey, et al.,
23
                              Defendants.
24
25
26
27
28


                                               -1-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 2 of 9




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2                                       INTRODUCTION
 3          In addition to setting forth criminal charges, the First Superseding Indictment
 4   (“FSI”) in this action contains a number of criminal forfeiture allegations.             This
 5   supplemental memorandum sets forth the procedures that would apply at the criminal
 6   forfeiture phase of trial, in the event that any of the defendants are found guilty of one or
 7   more associated counts. Pursuant to these procedures, the Court or jury would then
 8   determine whether such a defendant’s interest in the associated property identified in the
 9   forfeiture allegations of the FSI, as well as any related Bill of Particulars, 1 should be
10   forfeited. As of the date of this filing, Defendants have not indicated whether they intend
11   to retain the jury for forfeiture following any conviction on the offenses in the FSI.
12                               FORFEITURE PROCEDURES
13   A.     Overview of Criminal Forfeiture
14          Criminal forfeiture is imposed on a convicted defendant as part of sentencing, and
15   is not an element of the underlying substantive offense. See Libretti v. United States, 516
16   U.S. 29, 39 (1995) (“Our precedents have likewise characterized criminal forfeiture as an
17   aspect of punishment imposed following conviction of a substantive criminal offense.”);
18   United States v. Feldman, 853 F.2d 648, 662 (9th Cir. 1988) (holding that “trial courts
19   should bifurcate forfeiture proceedings from ascertainment of guilt, requiring separate jury
20   deliberations”). Criminal forfeiture is an important sentencing tool, carrying into effect
21   Congressional intent to deprive criminals and criminal organizations of the
22   instrumentalities and profits of their illegal conduct. See Kaley v. United States, 571 U.S.
23   320, 323 (2014) (forfeiture serves to punish the wrong-doer, deter future illegality, lessen
24   the economic power of criminal enterprises, compensate victims, and support law
25          1
              This includes any Trial Bill of Particulars conformed to the counts of conviction
26   (“TBOP”). Because the specific counts of any conviction have the potential to substantially
     alter the scope of property to be forfeited, the government anticipates filing a TBOP
27
     following any conviction in order to clarify the specific property alleged to be subject to
28   forfeiture based on the counts of conviction.


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 3 of 9




 1   enforcement activities such as police training).
 2          In addition, through the remission and restoration processes, criminal forfeiture aids
 3   in providing justice to victims, by permitting the government to use forfeited criminal
 4   assets to satisfy orders of restitution. See United States v. Carter, 742 F.3d 440, 446 (9th
 5   Cir. 2014) (“[T]he Government may choose to assign forfeited proceeds to victims”);
 6   18 U.S.C. § 981(e)(6) (Government may transfer forfeited property “as restoration to any
 7   victim of the offense giving rise to the forfeiture”); 21 U.S.C. § 853(i)(1) (Government
 8   may “restore forfeited property to victims”).
 9          Criminal forfeiture is in personam, in that it may be imposed only after a criminal
10   conviction and applies only to the property belonging to the convicted defendant. United
11   States v. Lazarenko, 476 F.3d 642, 647 (9th Cir. 2007); United States v. Louthian, 756 F.3d
12   295, 307 n.12 (4th Cir. 2014) (criminal and civil forfeiture are “distinct law enforcement
13   tools” -- the former is an in personam action that requires a conviction, and the latter is an
14   in rem action against the property itself); United States v. Vampire Nation, 451 F.3d 189,
15   202 (3d Cir. 2006) (distinguishing civil and criminal forfeiture). Finally, the extent of
16   criminal forfeiture is determined by the underlying count of conviction, in that the
17   forfeiture must correspond in nature and scope to the underlying criminal conduct for
18   which the defendant was convicted. See United States v. Messino, 382 F.3d 704, 714 (7th
19   Cir. 2004).
20   B.     The Property Sought for Forfeiture
21          In the event of any defendant’s conviction on an associated count in the FSI, the
22   government intends to seek forfeiture of the property set forth in the FSI and related Bills
23   of Particulars (including as may be further identified in a TBOP following any conviction).
24   In addition, the government separately may seek an order of restitution and/or a money
25   judgment of forfeiture, in amounts to be determined following trial, neither of which are
26   questions for the jury and both of which the Court may address at or prior to sentencing.
27   See 18 U.S.C. §§ 3663, 3663A (Court determines restitution order amount as part of
28   sentencing); see also United States v. Lo, 839 F.3d 777, 795 (9th Cir. 2016) (“Federal Rule


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 4 of 9




 1   of Criminal Procedure 32.2 does not require a jury determination for forfeiture in the form
 2   of a personal money judgment.”).
 3   C.      Relevant Statutes Permitting Criminal Forfeiture
 4     Forfeiture Authority Based on Travel Act Offenses – 18 U.S.C. § 981(a)(1)(C) and 28
 5                                         U.S.C. § 2461(c)
 6           Section 981(a)(1)(C) of Title 18 of the United States Code and section 2461(c) of
 7   Title 28 of the United States Code authorize the criminal forfeiture of any property, real or
 8   personal, which constitutes or is derived from proceeds obtained directly or indirectly as
 9   the result of certain violations, including violations of the provisions of the Travel Act,
10   codified in 18 U.S.C. §§ 1952.
11        Forfeiture Authority Based on Money Laundering Offenses – 18 U.S.C. § 982(a)(1)
12           Section 982(a)(1) of Title 18 of the United States Code authorizes the criminal
13   forfeiture of any property, real or personal, that was involved in a violation of 18 U.S.C.
14   §§ 1956 or 1957, or any property traceable to such property.
15   D.      Criminal Forfeiture Procedures
16                         Forfeitability of Property Sought for Forfeiture
17           The government is required to provide notice of its intent to seek forfeiture in the
18   indictment or information. See Fed. R. Crim. P. 32.2(a) (“A court must not enter a judgment
19   of forfeiture in a criminal proceeding unless the indictment or information contains notice
20   to the defendant that the government will seek forfeiture of property as part of any sentence
21   in accordance with the applicable statute.”). The FSI, as well as the previously-filed First
22   and Second Bills of Particulars (Docs. 281, 820), have provided such notice, and this notice
23   may be supplemented with a TBOP, as necessary following any conviction.
24           Following conviction, forfeitability of property sought for forfeiture is determined
25   either by the Court or the jury, 2 depending on the election of either party. Rule 32.2(b)(1)
26           2
              The right of either party to retain the jury to determine the forfeitability of real or
27   personal property sought for forfeiture is set out at Rule 32.2(b)(5)(A)(“In any case tried
     before a jury, if the indictment or information states that the government is seeking
28   forfeiture, the court must determine before the jury begins deliberating whether either party

                                                  -4-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 5 of 9




 1   provides:
 2          (A) Forfeiture Determinations. As soon as practical after a verdict or finding
 3          of guilty, or after a plea of guilty or nolo contendere is accepted, on any count
 4          in an indictment or information regarding which criminal forfeiture is sought,
 5          the court must determine what property is subject to forfeiture under the
 6          applicable statute. If the government seeks forfeiture of specific property, the
 7          court must determine whether the government has established the requisite
 8          nexus between the property and the offense. If the government seeks a
 9          personal money judgment, the court must determine the amount of money
10          that the defendant will be ordered to pay.
11          The jury or Court’s forfeiture determination may be based upon evidence already in
12   the record, and on any additional evidence or information submitted by the parties during
13   the forfeiture phase and accepted by the Court as relevant and reliable. See Fed. R. Crim.
14   P. 32(b)(1)(B); United States v. Capoccia, 503 F.3d 103, 109 (2d Cir. 2007) (finder of fact
15   may rely on evidence from the guilt phase; it is not necessary for the government to
16   reintroduce that evidence in the forfeiture phase). To the extent that the government offers
17   new evidence during the forfeiture phase, reliable and relevant hearsay evidence is
18   admissible, as the forfeiture phase of the trial is merely a part of the sentencing process.
19   See United States v. Ali, 619 F.3d 713, 720 (7th Cir. 2010) (because forfeiture is part of
20   sentencing, less stringent evidentiary standards apply in the forfeiture phase of the trial; the
21   evidence need only be “reliable”); Capoccia, 503 F.3d at 109 (Rule 32.2(b)(1) allows the
22   court to consider “evidence or information,” making it clear that the court may consider
23   hearsay; this is consistent with forfeiture being part of the sentencing process where
24   hearsay is admissible); United States v. Creighton, 52 Fed. Appx. 31, 35-36 (9th Cir. 2002)
25   (hearsay is admissible at sentencing and therefore may be considered in the forfeiture
26   phase).
27
     requests that the jury be retained to determine the forfeitability of specific property if it
28   returns a guilty verdict.”).

                                                  -5-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 6 of 9




 1          In the event that either party “timely requests to have the jury determine forfeiture,
 2   the government must submit a proposed Special Verdict Form listing each property subject
 3   to forfeiture and asking the jury to determine whether the government has established the
 4   requisite nexus between the property and the offense committed by the defendant.” Fed.
 5   R. Crim. P. 32(b)(5)(B). 3
 6          As of the date of this filing, Defendants have not indicated whether they intend to
 7   retain the jury in the event of any of their conviction on the offenses set forth in the FSI.
 8                      Procedural Rules for the Forfeiture Phase and Entry
 9                                of a Preliminary Order of Forfeiture
10          As indicated above, Rule 32.2(a) requires that the determination of what property is
11   subject to forfeiture under the applicable statute be determined “as soon as practicable after
12   a finding of guilty.”
13          The standard of proof regarding the criminal forfeitability of property is
14   preponderance of the evidence. United States v. Garcia-Guizar, 160 F.3d 511, 518 (9th
15   Cir. 1998) (preponderance standard is constitutional because criminal forfeiture is not a
16   separate offense, but only an additional penalty for an offense that was established beyond
17   a reasonable doubt); United States v. Hernandez-Escarsega, 886 F.2d 1560, 1576-77 (9th
18   Cir. 1989) (interpreting identical language in 21 U.S.C. § 853, the forfeiture statute
19   applicable to most criminal forfeiture proceedings).
20          At the forfeiture stage, a defendant is not permitted to relitigate the legality of his or
21   her conduct or otherwise attempt to undermine the jury’s finding of guilt. United States v.
22   Warshak, 631 F.3d 266, 331 (6th Cir. 2010) (affirming district court’s refusal to let
23   defendant introduce evidence tending to show his conduct was not illegal, and holding that
24   in the forfeiture phase the only question is the nexus between the conduct and the offense).
25   The only question to be determined during the forfeiture phase is whether the evidence
26   submitted during the guilt phase, together with any additional evidence received during the
27          3
             Because the scope of any special verdict form will be determined largely by the
28   counts of conviction, the government intends to submit a proposed special verdict form
     and jury instructions following a jury verdict in the guilt phase.

                                                   -6-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 7 of 9




 1   forfeiture phase, establishes by a preponderance of the evidence that there is the requisite
 2   nexus 4 between the underlying crime(s) of conviction and the property sought to be
 3   forfeited by the government. 5
 4          If the jury finds that there is such a nexus, the Court must promptly enter a
 5   preliminary order of forfeiture (the “preliminary order”). See Fed. R. Crim. P.
 6   32.2(b)(2)(A) (“If the [finder of fact] finds that the property is subject to forfeiture, [the
 7   court] must promptly enter a preliminary order of forfeiture ... directing the forfeiture of
 8   specific property.”); United States v. Monsanto, 491 U.S. 600, 607 (1989) (“Congress
 9   could not have chosen stronger words to express its intent that forfeiture be mandatory in
10   cases where the statute applied.”); United States v. Newman, 659 F.3d 1235, 1240 (9th Cir.
11   2011) (“When the Government has met the requirements for criminal forfeiture, the district
12   court must impose criminal forfeiture, subject only to statutory and constitutional limits”);
13   id. (“[T]he district court has no discretion to reduce or eliminate mandatory criminal
14   forfeiture”).
15          While the preliminary order forfeits the defendant’s interest in the property, it does
16   not include a determination as to the ownership of the property subject to forfeiture. That
17          4
              This nexus is defined by statute for each offense for which forfeiture is authorized.
18   See e.g., Capoccia, 503 F.3d at 115 (“The ‘requisite nexus’ for a violation of 18 U.S.C.
     § 2314 is set forth in 18 U.S.C. § 981(a)(1)(C), which subjects to civil forfeiture ‘[a]ny
19
     property, real or personal, which constitutes or is derived from proceeds traceable to a
20   violation of [various sections of Title 18] or any offense constituting ‘specified unlawful
     activity’ (as defined in section 1956(c)(7) of this title), or a conspiracy to commit such
21   offense.’”). Other circuits define this nexus as a connection between the property and the
22   offense “more than incidental,” but “need not be substantial.” See Seventh Circuit Model
     Instruction, “Nexus Instruction,” available at http://www.ca7.uscourts.gov/pattern-jury-
23   instructions/7th_criminal_jury_instr.pdf, at p. 264
24          5
              “[F]or example, if the Government is seeking to forfeit the vessel that the
25   defendant used to smuggle drugs, either party may request that the jury be retained to
     determine whether the Government has established the factual nexus between the vessel
26   and the particular offense on which the defendant was found guilty. In other words, the
     jury would have to determine whether the vessel was ‘used to commit or to facilitate the
27
     commission” of the defendant’s offense.’” Stefan Cassela, Asset Forfeiture Law in the
28   United States, § 18-4(a).


                                                 -7-
      Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 8 of 9




 1   determination is deferred to the ancillary proceedings that follow the entry of the
 2   preliminary order, in which any third-party interests in the property are considered and
 3   resolved. See Advisory Committee Notes to Federal Rule of Criminal Procedure 32.2
 4   (2000 Adoption) (“Under [the statutory forfeiture scheme first enacted in 1984,] the court
 5   orders the forfeiture of the defendant’s interest in the property - whatever that interest may
 6   be -- in the criminal case. At that point, the court conducts a separate proceeding in which
 7   all potential third party claimants are given an opportunity to challenge the forfeiture by
 8   asserting a superior interest in the property. This proceeding does not involve re-litigation
 9   of the forfeitability of the property; its only purpose is to determine whether any third party
10   has a legal interest in the forfeited property.”); United States v. Nava, 404 F.3d 1119, 1132
11   (9th Cir. 2005) (district court properly instructed jury that questions of ownership “were
12   not before them”).
13          Because the determination of whether a third party has a legal interest in the
14   forfeited property is made at a separate proceeding, a defendant cannot object to the entry
15   of a preliminary order on the ground that the property at issue does not belong to him.
16   United States v. Schlesinger, 396 F. Supp. 2d 267, 273 (E.D.N.Y. 2005); United States v.
17   Nicolo, 597 F. Supp. 2d 342, 346 (W.D.N.Y. 2009) (in the forfeiture phase of the trial, the
18   court “is not to consider potentially thorny issues concerning third party ownership of
19   property sought to be forfeited”; if the government establishes the required nexus to the
20   offense, the property must be forfeited).
21
22   //
23
24   //
25
26   //
27
28   //


                                                  -8-
     Case 2:18-cr-00422-SMB Document 1260 Filed 09/01/21 Page 9 of 9




 1                                        CONCLUSION
 2           The government requests that the Court follow the above procedures in the event
 3   that any Defendant is found guilty of one or more offenses alleged in the FSI. Should any
 4   defendant be so convicted and either party requests to retain the jury to determine
 5   forfeiture, the government will submit proposed jury instructions and a special verdict
 6   form.
 7           Respectfully submitted this 1st day of September, 2021.
 8
 9                                             GLENN B. McCORMICK
                                               Acting United States Attorney
10                                             District of Arizona
11
                                               s/Dan G. Boyle
12                                             DAN G. BOYLE
                                               Special Assistant U.S. Attorney
13
                                               KEVIN M. RAPP
14                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
15                                             ANDREW C. STONE
                                               Assistant U.S. Attorneys
16
                                               KENNETH POLITE
17                                             Assistant Attorney General
                                               Criminal Division, U.S. Department of Justice
18
                                               REGINALD E. JONES
19                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
20                                             Child Exploitation and Obscenity Section
21
22
                                  CERTIFICATE OF SERVICE
23
             I hereby certify that on this same date, I electronically transmitted the attached
24
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
25
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
26
     as counsel of record.
27
     s/ Marjorie Dieckman
28   U.S. Attorney’s Office

                                                -9-
